DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to Claims 1,10,13,14,17,21 in the submission filed 8/17/2022 are acknowledged and accepted.
The amendments to the Abstract in the submission filed 8/17/2022 are acknowledged and accepted. 
In view of the amendments to the claims, objections to Claims and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-21. 
Response to Arguments
Applicant's arguments (Remarks, filed 3/17/2022) have been considered, but, respectfully, are not found persuasive.
a)	Grant teaches a waveguide including multiple fold gratings overlapping “polarization control layers.” Grant does not teach “wherein said light control layer is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths from said coupler to said eyebox. Grant specifically discloses these polarization control layers as being “an optical retarder film.” An optical retarder would not include the recited properties.
	Firstly, the current specification teaches that the light control film can perform polarization control functions such as retardation (current pg PUB, p60, lines 14-17). Grant teaches a polarization control layer (pg 20, lines 9-18) which is an optical retarder film and which is overlapping the fold, input or output gratings (grating 235, 236) and also teaches that the substrate waveguide surface gets a coating of a quarter wave plate. Hence Grant teaches the limitation of at least one light control layer in proximity to at least one of the waveguide surfaces and overlapping at least a portion of said at least one of the gratings (235-236).
	Secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Grant teaches (fig 13) the light control layer (polarization control layer, pg 20, lines 9-18) is in proximity to at least one of the waveguide (waveguide 230) surfaces and overlapping a portion of said at least one of the gratings (gratings 235-236) and Schultz teaches (fig 7A) the light control layer (reflector 34d) is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths(p55, lines 1-10)  from said coupler (diffractive optic 110) to said eyebox. Combined Grant-Schultz teach the claimed invention.

b)	Schultz discloses a waveguide display including reflectors. The Office Action alleges that these reflectors correspond to the light control layer. However, Schultz specifically discloses that the reflectors provide beam expansion. It is incorrect to interpret these as the light control layer.
	Schultz’s waveguide provides beam expansion and the reflector 34d acts as a filter. Schultz teaches that the reflector 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel. Reflector 34d reflects only light that is within the intended band of wavelengths and light outside the intended band transmits through the surface 34d and out of the waveguide as at Q in fig 5A (p55, lines 1-11)  and hence reflector 34d works as  light control layer. 

c)	Schultz does not teach that these reflectors overlapping at least a portion of said at least one grating. the reflectors 34a, 34b, 34c, 34d are spatially positioned away from the out-coupling diffractive optic 120 and thus do not overlap the out-coupling diffractive optic 120.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Grant is being used to teach (fig 13) that the light control layer (polarization control layer, pg 20, lines 9-18) is overlapping a portion of said at least one of the gratings (gratings 235-236). Schultz teaches (fig 7A) the light control layer (reflector 34d) is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths (p55, lines 1-10) from said coupler (diffractive optic 110) to said eyebox. Combined Grant-Schultz teach the claimed invention.
	
d)	one of ordinary skill would not have replaced the optical retarder film of Grant with the reflectors of Schultz. The optical retarder films clearly perform a functionality within Grant which would be rendered unsatisfactory for its intended purpose by replacement with the reflectors of Schultz.
	Schultz’s invention, particularly the reflector 34d which is interpreted as a light control layer teaches that Grant’s light control layer can be made to be operative to attenuate or divert away from at least one of the TIR surfaces light that does not follow one of said TIR paths from the coupler to the eyebox. Schultz teaches that it was common in the waveguide art before the effective filing date of the invention, to have a light control layer which diverts unwanted light away from the TIR path. 
Applicant’s arguments of the unworkability of the combination, due to rendering Grant’s invention unsatisfactory for its intended purpose, appear to be based on a literal application of the actual structure of Schultz to the actual structure of Grant.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a waveguide display.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of a waveguide display.  See MPEP § 2112.01.  
	Hence in view of the arguments above, rejection of the claims is upheld.
Claims 1-14,16-21 will be rejected as follows:
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2017/162999 A1, hereafter Grant, of record) in view of Schultz et al (WO2017/120320 A1, hereafter Schultz, of record). 

Regarding Claim 1, Grant teaches (fig 1, 13) a waveguide display (display, pg 28, lines 1-2) comprising: 
	a waveguide (waveguide 230, pg 23, lines 1-2) with two total internal reflection (TIR) surfaces through which light can be; 
	a source of data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) in at least one wavelength band (input light from the source with wavelength ƛ1, pg 24, lines 10-12); 
	a coupler (input grating 233, pg 23, lines 1-2) for directing said data modulated light (light from microdisplay is modulated with image) into a multiplicity of TIR paths (TIR paths r32,r33, pg 23, lines 10-14) from said coupler (input grating 233, pg 23, lines 1-2) to an eyebox, each TIR path (each of TIR paths r32,r33, pg 23, lines 10-14) characterized by a unique TIR angle (TIR paths r32 and r33 are vectors with particular angles which are the TIR angles) within said waveguide (waveguide 230, pg 23, lines 1-2), 
	each said path (each of TIR paths r32, r33, pg 23, lines 10-14) corresponding to a unique image pixel for viewing through said eyebox (position of the viewer’s pupil);  
	at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9) supported by said waveguide (waveguide 230, pg 23, lines 1-2)  and configured to provide beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20, output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9) and extraction of data (output grating causes the light to exit from the waveguide, pg 33, lines 7-9)  modulated light (light from microdisplay is modulated with image) from said waveguide (waveguide 230, pg 23, lines 1-2)  into said eyebox (position of the viewer’s pupil); and 
	at least one light control layer (polarization control layer, pg 20, lines 9-18, also quarter wave plate, pg 33, lines 15-21) in proximity to at least one of waveguide surfaces (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, also, substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21) and overlapping at least a portion of said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9) (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, a coating on one of the waveguide surfaces in fig 13 would overlap with at least one of the gratings 234,235,236) and is disposed to manage light (skew light, pg 33, lines 15-21) that does not follow one of said TIR paths (skew light does not follow TIR paths) from said coupler (input grating 233, pg 23, lines 1-2)  to said eyebox.
	However, Grant does not teach 
	wherein said light control layer is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths from 2APPLN No. 16/705,030 PRELIMINARY AMENDMENT said coupler to said eyebox.  
	Grant and Schultz are related as light control layers on waveguides.
	Schultz teaches (fig 5A,7A, embodiment of fig 7A is being used here) 
wherein said light control layer (reflector 34d, p55, lines 1-10, 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel, reflector arrays 80R, 80BG, p65, lines 1-13) is operative to attenuate or divert away (light outside intended band of wavelengths transmits through surface 34d and out of the waveguide, p55, lines 1-10, outermost reflective surface can be a dichroic filer that discards unwanted light of the opposite channel by transmission, p65, cont on pg 27, lines 13-16) from at least one of said TIR surfaces unwanted light on path from 2APPLN No. 16/705,030 PRELIMINARY AMENDMENT said coupler (in coupling diffractive optic 110, p55, lines 1-10) to  said eyebox (eyebox E).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant to include the teachings of Schultz such that wherein said light control layer  is operative to attenuate or divert away from at least one of said TIR surfaces light that does not follow one of said TIR paths from 2APPLN No. 16/705,030 PRELIMINARY AMENDMENT said coupler to  said eyebox  for the purpose of filtering or removing unwanted wavelengths from the imaging channel (p 55, lines 9-10).
	
Regarding Claim 3, Grant-Schultz teach the apparatus of claim 1, 
	wherein said coupler (input grating 233, pg 23, lines 1-2, Grant) is one of a prism or a grating.  

Regarding Claim 4, Grant-Schultz teach the apparatus of claim 1.
	wherein said light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 15-21, Grant, reflector 34d, p55, lines 1-10, reflector 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel,  Schultz) has at least one light control region having reflection characteristics dependent on at least one property of light incident on said region selected from the group consisting of spectral bandwidth (reflector 34d reflects light depending on the wavelengths or spectral bandwidth) , incidence angle range, and polarization state.  
	
Regarding Claim 5, Grant-Schultz teach the apparatus of claim 4, 
	wherein said light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 15-21, Grant, reflector 34d, p55, lines 1-10, 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel,  Schultz) (polarization control layer is overlaid on the fold, input or output gratings, substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21, Grant) overlaps a fold grating (fold grating 235,236,  pg 23, lines 2-3, Grant) 

Regarding Claim 6, Grant-Schultz teach the apparatus of claim 4, 
	wherein said light control layer region (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 15-21, Grant) (polarization control layer is overlaid on the fold, input or output gratings , substrate waveguide surface gets a coating of quarter wave plate, pg 33, lines 15-21, Grant) overlaps an output grating (output grating 234, pg 23, lines 8-9, Grant).

Regarding Claim 7, Grant-Schultz teach the apparatus of claim 4. 
	wherein said light control layer (reflector arrays 80R, 80BG, p65, lines 1-13, fig 7A, Schultz) has at least one light control region (reflectors 80R or 80BG) having reflection characteristic that varies spatially across (reflector arrays 80R,80BG can be a gradient reflector array, pg 27, lines 7-9) said at least one light control region (reflectors 80R or 80BG).  

Regarding Claim 8, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one light control layer (polarization control layer, pg 20, lines 9-18, also quarter wave plate, pg 33, lines 15-21, Grant) comprises at least one layer comprising at least one selected from the group consisting of a narrow band interference filter, a dichroic filter, a reflection hologram, a micro louvre film, a birefringent film, a reflective polarizer, a polarization selective film (polarization control layer, Grant), a film containing microparticles, a transparent substrate and an air space.  

Regarding Claim 9, Grant-Schultz teach the apparatus of claim 1, 
	wherein said data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant) is provided by one of a broadband light source, a laser emitter, a LED emitter (light source can be a laser or LED, pg 29, lines 21-23) or a module comprising one or more selected from the group consisting of a red laser, a green laser, a blue laser, and one or more LED emitters.  

Regarding Claim 10, Grant-Schultz teach the apparatus of claim 1, 
	wherein said source of data modulated light (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on display, pg 29, lines 6-10, Grant) comprises: 
	a microdisplay (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant) for displaying image pixels and collimation optics and a lens (optical components needed to illuminate the microdisplay, separate the reflected light and collimate it, pg 28, lines 21-23, pg 29, lines 1-2) for projecting the image displayed on said microdisplay (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant)  such that light from each image pixel by said microdisplay (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10, Grant)  is diverted in converted into a unique angular direction (unique angular direction, pg 29, lines 4-8) within said waveguide (waveguide 230, pg 23, lines 1-2).  

Regarding Claim 11, Grant-Schultz teach the apparatus of claim 1, 
	wherein said source of data modulated light (input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on display, pg 29, lines 6-10, Grant) is a laser projector comprising a beam scanning mechanism and a light modulator (IIN may be based on a scanned modulated laser, pg 29, lines 6-8).  

Regarding Claim 12, Grant-Schultz teach the apparatus of claim 1, 
	wherein at least one of said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant) is characterized by at least one of spatially varying pitch, rolled k-vectors (one of the input and output gratings has rolled k-vectors, pg 18, lines 1-2), multiplexed gratings, or dual interaction gratings.  

Regarding Claim 13, Grant-Schultz teach the apparatus of claim 1, 
	wherein at least one of said at least one grating (fold grating 235,236,  pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant)  is selected from the group consisting of a switchable Bragg grating recorded in a holographic photopolymer a holographic polymer dispersed liquid crystal (HPDLC) material (SBGs can be Bragg gratings recorded in HPDLC, pg 21, lines 16-22, Grant) or a uniform modulation holographic liquid crystal polymer material and a surface relief grating.  	

Regarding Claim 21, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, Grant, reflector 34d, p55, lines 1-10, 34d serves as a type of filter for removing unwanted wavelengths from the imaging channel, Schultz) is operative to attenuate or divert away (light outside intended band of wavelengths transmits through surface 34d and out of the waveguide, p55, lines 1-10) from at least one of said TIR surfaces light (applied to either substrate, pg 38, lines 17-23, applying to either substrate is applying to TIR surface of the substrate, substrate 40, pg 10, lines 106, Grant)  that is not in one of said at least one wavelength band (intended band of wavelengths, Schultz).

Claims 2,14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2017/162999 A1, hereafter Grant, of record) in view of Schultz et al (WO2017/120320 A1, hereafter Schultz, of record) and further in view of Grant et al (WO 2017/060665A1, hereafter Grant’665, of record).

Regarding Claim 2, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one grating (fold grating 235,236, pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant) comprises at least one fold grating (fold grating 235,236, pg 23, lines 2-3) and at least one output grating (output grating 234, pg 23, lines 8-9), 
	said fold grating (fold grating 235,236,  pg 23, lines 2-3)  directing said modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) to said output grating (output grating 234, pg 23, lines 8-9) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20), 
	said output grating (output grating 234, pg 23, lines 8-9) directing said modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10) out of said waveguide (waveguide 230, pg 23, lines 1-2) towards said eye box (position of the viewer’s pupil) with beam expansion (output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9) in a different direction from  said first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20).  
	However, Grant-Schultz do not teach
second beam expansion is orthogonal to first beam expansion.
	Grant Schultz and Grant’665 are related as beam expansion with fold and output gratings.
	Grant’665 teaches (fig 1) 
second beam expansion (output grating is configured to provide pupil expansion in a second direction different than the first direction, pg 24, lines 10-12, output grating 107A, fig 3, pg 16, lines 19-21) is orthogonal (first direction is orthogonal to second direction, pg 6, line 5) to first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 23, lines 1-2, fold grating 106A, pg 16, lines 19-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant-Schultz to include the teachings of Grant’665 such that second beam expansion is orthogonal to first beam expansion for the purpose of utilizing a configuration of a low cost, efficient, compact dual axis expansion waveguide, pg 5, lines 1-2).

Regarding Claim 14, Grant-Schultz teach the apparatus of claim 1, 
	wherein said at least one grating (fold grating 235,236, pg 23, lines 2-3, output grating 234, pg 23, lines 8-9, Grant) comprises: 
	an input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19); 
	an output coupler (output grating 234, pg 23, lines 8-9, step 2021, fig 19) comprising multiplexed first and second gratings (color multiplexed grating to diffract two or more primary colors, pg 30, lines 16-20); 
	a first fold grating (first fold grating, step 2021, fig 19) for directing light in a first spectral band (first color light, step 2022, fig 19) along a first path from said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19)  to said output coupler (output grating 234, pg 23, lines 8-9, step 2021, fig 19) (step 2025) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20); and 
	a second fold grating (second fold grating, step 2021, fig 19) for directing light in a second spectral band (second color light, step 2022, fig 19) along a second path from said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19) to said output coupler (output grating 234, pg 23, lines 8-9, step 2021, fig 19) (step 2026) and providing a first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20), wherein:   
	said first multiplexed grating (third grating, Step 2021) configured to direct said light in said first spectral band (first color light, step 2022, fig 19) out of said waveguide (waveguide 230, pg 23, lines 1-2) in a first direction (step 2037) with beam expansion in a different direction  (output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9, third and fourth gratings are part of the output grating and hence provide beam expansion in a second different direction from the first beam expansion) to said first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20),
	 said second multiplexed grating (fourth grating, Step 2021)  configured to direct said light in said second spectral band (second color light, step 2022, fig 19)  out of said waveguide (waveguide 230, pg 23, lines 1-2) in said first direction (step 2038) with beam expansion in a different direction (output grating is configured to provide pupil expansion in a second direction, pg 33, lines 7-9, third and fourth gratings are part of the output grating and hence provide beam expansion in a second different direction from the first beam expansion) to said first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 32, lines 18-20), and
	said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 15-21, Grant, reflector arrays 80R, 80BG, p65, lines 1-13, fig 7A, Schultz) comprises 
	a first region (reflector array 80R, p65, lines 1-13, Schultz) having high reflectivity in at least one portion of said first spectral band (first color light, step 2022, fig 19, Grant, color Red, Schultz) and overlapping said first fold grating (polarization control layer is overlaid on the fold gratings, pg 20, lines 9-18, Grant); and 
	 a second region (reflector array 80BG, p65, lines 1-13, Schultz) having high reflectivity in at least one portion of said second spectral band (second color light, step 2022, fig 19, Grant, color band BG, Schultz) and overlapping said second fold grating (polarization control layer is overlaid on the fold gratings, pg 20, lines 9-18, Grant).  
	However, Grant-Schultz do not teach
providing second beam expansion orthogonal to the first beam expansion.
	Grant Schultz and Grant’665 are related as beam expansion with fold and output gratings.
	Grant’665 teaches (fig 1) 
	providing  second beam expansion (output grating is configured to provide pupil expansion in a second direction different than the first direction, pg 24, lines 10-12, output grating 107A, fig 3, pg 16, lines 19-21) orthogonal (first direction is orthogonal to second direction, pg 6, line 5) to the first beam expansion (fold grating is configured to provide pupil expansion in a first direction, pg 23, lines 1-2, fold grating 106A, pg 16, lines 19-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Grant-Schultz to include the teachings of Grant’665 such that providing second beam expansion orthogonal to the first beam expansion for the purpose of utilizing a configuration of a low cost, efficient, compact dual axis expansion waveguide, pg 5, lines 1-2).

Regarding Claim 16, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said input coupler (input grating 233, pg 23, lines 1-2, Grant) comprises at least one of a prism and a grating.  

Regarding Claim 17, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said first and second fold grating (first and second fold grating, step 2021, fig 19) and said first and second multiplexed grating (third and fourth gratings, step 2021, fig 19) are formed in a single layer (single layer, pg 6, lines 16-18).

Regarding Claim 18, Grant-Schultz-Grant’665 teach the apparatus of claim 17, wherein said input coupler (input grating 233, pg 23, lines 1-2, step 2021, fig 19) is a grating formed in said single layer (single layer, pg 6, lines 16-18).  

Regarding Claim 19, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said at least one light control layer (polarization control layer is overlaid on the fold, input or output gratings, pg 20, lines 9-18, quarter wave plate, pg 33, lines 15-21, Grant, reflector arrays 80R, 80BG, p65, lines 1-13,  fig 7A, Schultz) is formed by a stack of layers (dielectric stack, p76, lines 1-7, Schultz) each containing a region (reflector array 80R) providing reflection in spectral bandwidth (reflector array 80R provides reflection red wavelengths) substantially narrower than said first spectral band or said second band (first and second color light, step 2022, fig 19, second wavelength corresponds to blue green light, pg 25, lines 10-11. Schultz’ s reflector array 80R’s red spectral bandwidth is narrower than Grant’s blue green light)
Regarding Claim 20, Grant-Schultz-Grant’665 teach the apparatus of claim 14, wherein said source of data modulated light (light source 232, pg 23, lines 1-2, input image node IIN with a microdisplay, light source, pg 28, IIN projects image displayed on microdisplay, pg 29, lines 6-10,  Grant) is a laser projector (IIN may be based on a scanned modulated laser, pg 29, lines 6-8, Grant) and said light is provided by red, green, and blue laser emitters (different wavelength bands are directed through different color channels, such as red, green and blue, p34, lines 1-7, Schultz).

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								11/23/2022Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872